  Case: 1:18-cv-07050 Document #: 1 Filed: 10/21/18 Page 1 of 6 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

Michael Mills,                            )
                                          )
                        Plaintiff,        )
                                          )
                 -vs-                     )   No. 18-cv-___
                                          )
Cook County, Illinois,                    )
                                          )
                                          )
                                          )
                    Defendant.            )
                                          )

                                     COMPLAINT

       Plaintiff Michael Mills, by counsel, alleges as follows:

       1.   This is a civil action arising under 42 U.S.C. §1983. The jurisdiction

of this Court is conferred by 28 U.S.C. § 1343.

       2.   Plaintiff Michael Mills is an inmate at the Cook County Department of

Corrections (CCDOC). He is currently assigned booking number 2018-0623107.

       3.   Defendant Cook County is responsible for the health and well-being

of inmates remanded to the Sheriff of Cook County.

       4.   At all times relevant, the policy at the CCDOC has been that a

detainee who is seeking dental treatment for dental pain must complete a Health

Service Request Form (HSRF).

       5.   The nursing staff at the CCDOC is responsible for collecting HSRFs.

       6.   Policy at the CCDOC requires the nursing staff to either fax or scan a

HSRF complaining of a toothache to the divisional dental clinic.
  Case: 1:18-cv-07050 Document #: 1 Filed: 10/21/18 Page 2 of 6 PageID #:2



       7.    The policy of defendant Cook County and the dentist assigned to

each dental clinic is to delegate sole responsibility to the dental assistant to

review HSRFs and schedule appointments.

       8.    Defendant Cook County, at all times relevant, had a policy that all

inmates complaining of a toothache must be seen by a dentist within three

business days after receipt of the HSRF by the dental assistant.

       9.    Since January 1, 2017, hundreds of inmates complaining of a

toothache assigned have not been seen within two weeks from the receipt of the

HSRF by the dental assistant because there are too many patients complaining

of dental pain.

       10.   Plaintiff was processed into the CCDOC on June 23, 2018 and

assigned to Division 6.

       11.   Soon after intake, plaintiff began submitting HSRFs requesting to

see a dentist for significant pain.

       12.   After waiting weeks without seeing a dentist, plaintiff submitted a

grievance seeking treatment for significant pain.

       13.   Despite this grievance, HSRFs, and many requests to the nursing

staff for treatment, plaintiff was not treated for this serious dental pain which

caused facial swelling.

       14.   Plaintiff was transferred to the IDOC on August 24, 2018. Soon after,

the IDOC provided plaintiff urgent dental treatment which included an extraction

of a lower back tooth and a filling of a tooth on the upper right quadrant.

Treatment alleviated plaintiff of his serious dental pain.

                                          -2-
  Case: 1:18-cv-07050 Document #: 1 Filed: 10/21/18 Page 3 of 6 PageID #:3



      15.   Over the past few years, at least twelve individuals have complained

about delayed access to dental care at the CCDOC as a result of the policy or

widespread practice relating to access to dental care:

                 a. In Zator v. Dart, 17-cv-6210, the plaintiff submitted a HSRF

                    on June 23, 2016 and waited until August 29, 2016 to see a

                    dentist and to be diagnosed with an abscessed tooth.

                    Plaintiff waited until July 2017 to be transferred to Stroger for

                    oral surgery to remove retained root tips.

                 b. In Dennis v. Dart, 18-cv-2217, the plaintiff submitted a HSRF

                    on July 19, 2017 and waited until August 9, 2017 to see a

                    dentist where he was diagnosed with an infected tooth.

                 c. In Mhoon v. Dart, 18-cv-284, the plaintiff alleged he waited

                    months to extract an infected tooth. The plaintiff accepted an

                    offer of judgment for $9,000.

                 d. In Jones v. Dart, 18-cv-3990, the plaintiff alleged he waited

                    months for a dentist to treat a decaying tooth. The plaintiff

                    accepted an offer of judgment for $7,500.

                 e. In Calvin v. Dart, 18-cv-1174, the plaintiff alleged he waited

                    months to be transported to Stroger to treat an infected

                    tooth. The plaintiff accepted an offer of judgment for $9,000.

                 f. In Moore v. Dart, 18-cv-2966, the plaintiff alleged he waited

                    months for a tooth abscess to be treated.



                                        -3-
Case: 1:18-cv-07050 Document #: 1 Filed: 10/21/18 Page 4 of 6 PageID #:4



             g. In Whitney v. Dart, 18-cv-4475, the plaintiff submitted a

                  HSRF on February 16, 2017 for significant dental pain. He

                  waited until March 29, 2017 to be seen by a dentist where he

                  was diagnosed with decay of two teeth and bleeding gums.

                  The plaintiff also alleged he waited until June 2018 for his

                  dental pain to be treated.

             h. In Rios v. Dart, 18-cv-4891, the plaintiff alleged he submitted

                  HSRFs beginning in January 2018 for serious dental pain

                  and waited months to be seen by a dentist.

             i.   In Luckett v. Khan, 18-cv-4687, the plaintiff alleged he broke

                  a molar in January 2018, begin submitting HSRFs, and

                  waited until April 16, 2018 to have one tooth removed by the

                  Stroger oral surgery department.

             j.   In Norwood v. Khan, 18-cv-4890, the plaintiff alleged he

                  requested treatment for an abscessed tooth in February

                  2018 and waited until May 2018 to be transferred to Stroger

                  to extract a tooth that caused an abscess.

             k. In Ammons v. Dart, 18-cv-5271, the plaintiff alleged he

                  requested treatment for painful wisdom teeth in February

                  2018 and waited until approximately May 2018 to be

                  transported to Stroger for treatment.




                                     -4-
  Case: 1:18-cv-07050 Document #: 1 Filed: 10/21/18 Page 5 of 6 PageID #:5



                   l.   In Cullom v. Dart, 18-cv-5559, the plaintiff alleged that from

                        early July 2018 until at least August 14, 2018 he was not

                        treated for significant dental pain.

       16.   For years it has been common knowledge among administrators at

the CCDOC that medical care for serious dental pain was inadequately

scheduled because of the policy to schedule inmates for dental care.

       17.   On September 10, 2013, Dr. Jorelle Alexander, the Cook County

Director of Oral Health, sent an email to the Jail’s chief dentist and wrote under

the heading “Scheduling,” that the “[c]urrent process is inefficient” and that

“[r]eturn appointments as well as grievances, HSRF, etc are not being scheduled

appropriately.”

       18.   Defendant Cook County has known that over the past two years

inmates complaining of toothaches are routinely not seen within two weeks by a

dentist after submitting an HSRF complaining of dental pain. Defendant knows

the delayed access to a dental provider causes inmates to suffer prolonged and

gratuitous pain.

       19.   Defendant Cook County is aware that inmate grievances concerning

dental treatment ranks in the top ten complaints at the CCDOC.

       20.   Defendant has not taken reasonable measures to correct this policy

which has caused and continues to cause inmates, like plaintiff, to suffer

unnecessary and gratuitous dental pain.

       21.   For the reasons above stated, the policy or widespread practices

relating to dental care was deliberately indifferent to plaintiff’s rights secured by

                                            -5-
  Case: 1:18-cv-07050 Document #: 1 Filed: 10/21/18 Page 6 of 6 PageID #:6



the Fourteenth Amendment to the United States Constitution and was the moving

force behind his prolonged dental pain.

      22.   Plaintiff demands trial by jury on his claim for damages.

      It is therefore respectfully requested that the Court grant appropriate

compensatory damages against defendant, and that the costs of this action,

including attorney’s fees, be taxed against defendant Cook County.

                                     /s/ Patrick W. Morrissey
                                         ARDC No. 6309730
                                         Thomas G. Morrissey, Ltd.
                                         10150 S. Western Ave., Ste. Rear
                                         Chicago, Illinois 60643
                                         patrickmorrissey1920@gmail.com
                                         (773) 233-7900

                                           Attorney for Plaintiff




                                          -6-
